DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “there may be occurred” in line 15 on page 2 should be “there may occur” or “there may be”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al (JPH01204983A) in view of Tasaka et al (JP2015113539A).
Regarding claims 1, 4-5, and 7-8, Asakura discloses an adhesive tape used for packing and bundling that are particularly easy to cut with a fingertip without using a jig [0001]. The adhesive tape comprises a network laminate A comprising a first network film 1 and a second network film 2 consisting of branched fibers connecting them and joined together such that their orientation directions cross each other ([0001], 2nd paragraph), a synthetic resin transversely stretched film laminated on one surface of network laminate A, a pressure-sensitive adhesive layer C laminated on the other surface of the laminate A, and an adhesive layer D for laminating layers A and B to each other ([0001], 2nd paragraph) [Fig. 1].

    PNG
    media_image1.png
    339
    357
    media_image1.png
    Greyscale

The network-like laminate is made of a polyolefin-based synthetic resin (An adhesive tape comprising: a substrate including a mesh structure made of thermoplastic resin; and an adhesive layer provided on one side of the substrate, wherein the mesh structure has a structure in which multiple first fibers drawn in a first direction corresponding to a length direction of the adhesive tape and multiple second fibers drawn in a second direction corresponding to a width direction of the adhesive tape are layered or woven – claim 1) (A substrate for an adhesive tape comprising a mesh structure made of thermoplastic resin – claim 8) [0001] [4th paragraph]. The first and second reticulated films of the reticulated laminate A are made different from each other ([0001], 3rd paragraph). The second reticulated film is thicker than the first reticulated film in order to increase the adhesive strength of laminate A with adhesive C ((b) a second fiber has a thickness greater than that of the first fiber) ([0001], 3rd paragraph). The tensile strength of the fibers constituting the first reticular film should be about 1.2 kg or less per mm width of the fibers (588 N/50 mm or less) in order to ensure the straightness of the tear using fingers/hands ([0001], 4th paragraph). According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 130 to 250 N/50 mm overlaps the prior art range of 588 N/50 mm or less ((c) the mesh structure has a tensile strength in the first direction of from 130 to 250 N/50 mm). Three fiber widths of the fibers of first and second network films 1 and 2 are used ([0001], 5th paragraph). Embodiments 2 and 3 use fiber widths of 0.600 mm and 0.814 mm for first and second network films 1 and 2, respectively (and the second fiber has a width greater than or equal to that of the first fiber) (and the first fiber has a width of 0.6 mm or less) [Table 1].
Regarding the thickness and width of the fibers of the first reticulated film 1 (corresponding to the claimed first fiber thickness), where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in fiber thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II. Asakura discloses that the tensile strength of the fibers constituting the first reticulated film should be sufficiently small to ensure satisfactory tearability in the transverse/crosswise/lateral direction ([0001], 3rd and 4th paragraphs). The trunk fibers of the first reticulated film are desirably easy to cut ([0001], 3rd paragraph). Therefore, a PHOSITA would adjust the thickness and the width of the trunk fibers of the first reticulated film 1 in order to obtain a sufficiently small tensile strength and ease of tearing in the lateral direction (wherein (a) a first fiber has a thickness of 0.04 mm or less, and the first fiber has a width of 0.6 mm or less).
Asakura is silent with regard to the bending resistance in the longitudinal (first) and crosswise (second) directions of network laminate A. 
Tasaka discloses a reticulated non-woven fabric comprising a uniaxially oriented body made of a thermoplastic resin laminated in a longitudinal direction so that the orientation axes cross each other, and a reinforced laminate obtained by laminating this reticulated non-woven fabric on a to-be-reinforced body [0001]. In the case of use for reinforcement, if the stiffness of the non-woven fabric is insufficient, it becomes difficult to attach to a processing apparatus and the workability when processing with a machine for laminating the net-like nonwoven fabric on the reinforced body is lowered [0005]. The reticulated nonwoven fabric of the invention is a uniaxially oriented body comprising a thermoplastic resin layer and first and second linear low density polyethylene layers laminated on both sides of the thermoplastic resin layer and polymerized by a metallocene catalyst [0008]. A reticulated non-woven fabric is formed by warp lamination via the first or second linear low density polyethylene layer such that the orientation axes intersect [0008]. The LLDPE layers are used as adhesive layers between the uniaxially oriented bodies [0009] [0015] [0017]. High density polyethylene (HD) can be used for the thermoplastic resin layer [0031]. An object of the invention is to suppress a decrease in the adhesive strength of longitudinal and horizontal fibers while ensuring the strength of elasticity [0007]. This balance of properties is achieved by increasing the ratio of the thermoplastic resin layer to enhance the stiffness while a decrease in the adhesive strength can be compensated for by the LLDPE polymerized with a metallocene catalyst [0010] [0039]. Inventive embodiments M7 to M10 use a basis weight of 13 gsm and varying layer composition ratios [0037]. These embodiments have an average value of the rigidity and softness as high as 60 mm measured by the cantilever method [0037] [0030] [Fig. 6]. 

    PNG
    media_image2.png
    263
    444
    media_image2.png
    Greyscale

Asakura is analogous because it discloses adhesive tapes comprising reticulated/mesh structures.
Tasaka is analogous because it discloses reticulated non-woven fabrics for reinforced laminates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tasaka’s reticulated nonwoven fabric structure comprising a thermoplastic resin layer and first and second linear low density polyethylene layers laminated on both sides of the thermoplastic resin layer as the structure for each of first and second network films 1 and 2 of Asakura’s network laminate A (The adhesive tape according to claim 1, wherein each of the first and second fibers comprises a first thermoplastic resin layer made of polyolefin resin and a second thermoplastic resin layer made of linear low-density polyethylene, wherein the first fibers and the second fibers are bonded together via the second thermoplastic resin layers functioning as adhesive layers – claim 4) (The adhesive tape according to claim 4, wherein the linear low-density polyethylene is polymerized using a metallocene catalyst) (The adhesive tape according to claim 1, wherein each of the multiple first fibers is a fiber constituting a first uniaxially drawn mesh film uniaxially drawn in the first direction, wherein each of the multiple second fibers is a fiber constituting a second uniaxially drawn mesh film uniaxially drawn in the second direction, and wherein the mesh structure is formed by layering the first uniaxially drawn mesh film and the second uniaxially drawn mesh film – claim 7).  One of ordinary skill in the art would have been motivated to use such a structure for Asakura’s network laminate A because this can provide a desirable balance of properties as disclosed by Tasaka above (i.e. sufficient adhesive strength and stiffness). Asakura discloses the desirability of sufficient adhesive strength between the fibrous layers of the network laminate A in order to avoid bunching of the fibers during tearing/cutting which leads to difficulty in tearing ([0001], 3rd paragraph). Having sufficient stiffness in Asakura’s network laminate A would lead to enhanced processability/workability as disclosed by Tasaka.
Regarding the claimed bending resistances in the longitudinal (first) and crosswise (second) directions, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the bending resistance in the longitudinal and crosswise directions of Asakura’s network laminate A involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II. Tasaka discloses the desirability of having sufficient stiffness/bending resistance in reinforced bodies in order to improve or maintain workability/processability (see above). Tasaka further discloses the means to optimize for stiffness, that is, by adjusting the mass ratio of the thermoplastic resin layer relative to the outer LLDPE layers. Since Asakura in view of Tasaka’s network laminate A has trunk fibers with larger thicknesses and widths in the second reticulated film relative to those of the first reticulated film, the stiffness/bending resistance of the lateral/second reticulated film is expected to have a higher bending resistance compared to that of the first reticulated film ((d) the mesh structure has a bending resistance in the first direction obtained by a cantilever test of from 40 to 80 mm, and (e) the mesh structure has a bending resistance in the second direction obtained by the cantilever test of from 65 to 95 mm). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al and Tasaka et al as applied to claim 1 above, and further in view of Kurihara et al (US Patent 6,063,492).
Regarding claim 2, the limitations of claim 1 have been set forth above. 
Asakura and Tasaka are silent with regard to the single fiber strength of the longitudinal fibers.
Kurihara discloses an adhesive tape having transversely tearable property which is prepared by using a nonwoven fabric stretched mainly in a longitudinal direction that is made by spinning a thermoplastic resin as its longitudinal base material, and by laminating the same with a transverse base material, an adhesive layer and a release layer [Col 1, lines 5-13]. The transversely tearable property is achieved by using fine filaments of 1 denier or less aligned in parallel for the longitudinal base material [Col 4, lines 61-65] [Col 3, lines 42-44] [Col 3, lines 23-38] [Col 5, lines 8-23]. Most of the individual filaments contained in the longitudinally stretched nonwoven fabric have a strength of 3 g/d to 5 g/d [Col 5, lines 50-52].
Kurihara is analogous because it discloses adhesive tape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use low denier, fine filaments having a strength of 3 to 5 g/d for Asakura in view of Tasaka’s longitudinally oriented first network film 1.  One of ordinary skill in the art would have been motivated to use low denier fibers/filaments for this layer because this would enhance the transverse tearability of the adhesive tape as disclosed by Kurihara and as desired by Asakura. Examiner’s note: 3 to 5 g/d when the denier is 1 is equivalent to 3 to 5 gf or 0.02942 N to 0.04903 N. Therefore, Kurihara’s fine filaments have a single fiber strength of 0.04903 N or 0.02942 N or less (The adhesive tape according to claim 1, wherein the first fiber has a single fiber strength of 5N or less). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al and Tasaka et al as applied to claim 1 above, and further in view of Kimura et al (US Patent 5,861,202).
Regarding claim 3, the limitations of claim 1 have been set forth above. Tasaka further discloses that the highest adhesive strength between the longitudinal and horizontal fibers achieved in the embodiments is 30.0 N (Example M6) [0036] [Table 1].
Asakura and Tasaka are silent with regard to the first and second oriented network films having an adhesive force of 40 N or greater.
Kimura discloses a laminated body, a nonwoven fabric or woven fabric and a reinforced laminated body using at least one of such fabrics therein, each of the bodies and fabrics having high adhesion strength, excellent low-temperature heat sealability and high mechanical strength such as tearing strength [Col 1, lines 9-14]. The reinforced laminated bodies can be used as a base material for adhesive tape [Col 14, lines 46-50]. The nonwoven or woven fabric is formed by laminating or weaving together at least two uniaxially stretched laminates selected from (a) longitudinally uniaxially stretched meshy films, (b) laterally uniaxially stretched meshy films, and (c) uniaxially stretched tapes, each forming a structure comprising (I) a first thermoplastic resin layer and (II) an adhesion layer [Col 10, lines 30-36]. The orientation axes of the laminates can cross each other [Col 10, lines 36-39]. In one embodiment, longitudinally uniaxially stretched meshy films (a/a) cross each other orthogonally [Fig. 4] [Col 13, lines 50-53].

    PNG
    media_image3.png
    434
    414
    media_image3.png
    Greyscale

The adhesion layer (II) comprises an alpha-olefin polymer or copolymer (A) and optionally olefin-based resin (B) [Col 2, lines 41-49] [Col 3, line 61 through Col 4, line 4] [Col 8, lines 32-40]. In various embodiments, the adhesiveness or bond strength between the meshy films ranges from 5900 to 8800 gf (57.9 N to 86.3 N) [Col 17, lines 1-11] [Table 1].
Kimura is analogous because it discloses adhesive tape using mesh-based reinforced bodies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kimura’s adhesive layers as Asakura in view of Tasaka’s adhesive layers on both sides of the thermoplastic resin layer (The adhesive tape according to claim 1, wherein the multiple first fibers and the multiple second fibers are bonded together by an adhesive force of 40 N or greater).  One of ordinary skill in the art would have been motivated to use Kimura’s adhesive layers because this would result in enhanced adhesion between the first and second oriented network films. Asakura discloses the desirability of sufficient adhesive strength between the fibrous layers of the network laminate A in order to avoid bunching of the fibers during tearing/cutting which leads to difficulty in tearing ([0001], 3rd paragraph) and Kimura discloses high adhesive force between the layers when using the aforementioned adhesive composition.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al and Tasaka et al as applied to claim 4 above, and further in view of Lai et al (US Patent 5,278,272).
Regarding claim 6, the limitations of claim 4 have been set forth above. 
Tasaka is silent with regard to whether the LLDPE has a long chain branch in the molecular chain.
Lai discloses elastic substantially linear olefin polymers having improved processability, e.g., low susceptibilty to melt fracture, even under high shear stress conditions [Col 1, lines 13-16]. Such substantially linear ethylene polymers have a critical shear rate at the onset of surface melt fracture substantially higher than, and a processing index substantially less than, that of a linear polyethylene at the same molecular weight distribution and melt index [Col 1, lines 16-21]. The substantially linear olefin polymers have the processability similar to highly branched low density polyethylene, but the strength in toughness of linear low density polyethylene [Col 2, lines 36-40]. The substantially linear polymers can be homopolymers of C2-C20 alpha-olefins [Col 3, lines 24-25]. The term “substantially linear” polymers means that the polymer backbone is substituted with about 0.01 long chain branches/1000 carbons to about 3 long chain branches/1000 carbons [Col 3, lines 57-60]. The improved melt elasticity and processibility of the substantially linear polymers according to the invention result from their method of production [Col 5, lines 26-29]. The polymers may be produced via a continuous (as opposed to a batch) controlled polymerization process using at least one reactor [Col 5, lines 29-31]. The polymerization can be metallocene-catalyzed [Col 7, line 18 through Col 8, line 6]. The novel olefin polymers can be used in woven and nonwoven fabrics or structures made from such fibers, films and fibers [Col 15, lines 22-25 and lines 35-38].
Lai is analogous because it discloses woven and nonwoven fabrics formed at least in part by olefin polymers and because it discloses enhanced processability substantially linear olefin polymers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lai’s method of forming a substantially linear olefin polymer to form Asakura in view of Tasaka’s mLLDPE used in the outer adhesive layers of each network film 1 and 2 (The adhesive tape according to claim 4, wherein the linear low-density polyethylene has a long chain branch in the molecular chain).  One of ordinary skill in the art would have been motivated to use such a method to form these olefinic polymers because this would result in formation of more highly processable mLLDPE resins leading to a higher production rate of the formed articles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/           Examiner, Art Unit 1781